           Case 3:19-cv-06653-VC Document 64 Filed 07/07/20 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


  PENSION PLAN FOR PENSION TRUST                      Case No. 19-cv-06653-VC
  FUND FOR OPERATING ENGINEERS,
  et al.,
                                                      ORDER RE HEARING
                 Plaintiffs,

           v.

  TRICOUNTY EXCAVATION, INC., et al.,
                 Defendants.

       At the hearing, the parties should be prepared to discuss the following questions: If the

Court concludes that the arbitrator erred in its assessment of what constitutes a “transaction” for

purposes of the evade or avoid statute, and erred also in treating a transfer of assets as a threshold

requirement for imposing successor liability, what action should the Court take? Should the

Court remand to the arbitrator for further proceedings, or should the Court itself adjudicate any

remaining issues in the case? Furthermore, does the Court have any discretion in making the

decision about whether to remand, or is the Court legally required to take a particular approach?

The parties should be prepared to cite authorities in support of their positions. Lastly, to the

extent the parties believe the case should remain in District Court, what further proceedings

would be necessary to adjudicate any remaining issues?

       IT IS SO ORDERED.

Dated: July 7, 2020
                                               ______________________________________
                                               VINCE CHHABRIA
                                               United States District Judge
